Title: From Thomas Jefferson to Maria Cosway, 31 January 1803
From: Jefferson, Thomas
To: Cosway, Maria


          
            My dear friend
            Washington Jan. 31. 1803.
          
          I have to acknolege the reciept of your favor of July 20. 1801. from London, and of Feb. 25. 1802. from Paris. that I am so late in answering them arises from my incessant occupations which deprive me of the happiness of satisfying the affections of my heart by expressions of them on paper to my friends: to none would they be more warmly expressed, my esteemed friend, than to yourself, with whom the first interview produced an attachment which has never been diminished. and you are now at Paris, enjoying the remains of our friends there, basking in all the varieties of happiness which that place yields, indulging your taste & talents for painting and preparing to treat the world with a representation of the splendid works you are feasting on yourself. a splendid work yours will be, I am sure, and I wished long ago to have said so to you, and to have asked you to set me down as a subscriber. I see by the prospectus that the numbers are to be delivered & paid for in London, and shall take measures accordingly. this will be carried by my best friend mr Monroe, who is sent to Paris on an occasional diplomatic mission. he is the honestest man alive, and carries with him, in mrs Monroe, a specimen of our American beauties. any letter you may at any time confide to him for me will be safely forwarded; and besides wishing to learn the progress you make in your work, I am always wishing to hear of your health and happiness. you express anxieties for the catholic religion here. all religions here are equally free, and equally protected by the laws, and left to be supported by their own respective votaries. in some places the Catholic is better off than other sects, as they possess valuable endowments of land. your brother is well. he has lately superintended the erection of a public building with entire approbation. cherish on your part the friendship of our former days, and be assured of my constant and sincere affection & respect.
          
            Th: Jefferson
          
        